Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 10/8/2021has overcome the technical deficiencies and the prior art rejection. Claims 1-2, 5-6, 13, 18-20, 23-26, 30-32 and 35-36 are allowed because the prior art of record fails to disclose that:
-wherein the metamaterial structure comprises a lattice of resonators, and said adjusting parameters of the metamaterial structure comprises creating one or more lattice defect in the metamaterial structure from which MIWs are scattered and/or reflected; and wherein at least one electrical resonator is a controllable resonator the controllable resonator being switchable from an on state to an off state using a control signal, wherein the creating the one or more lattice defects in the metamaterial structure comprises using a control signal to switch a controllable resonator from an on state to an off state as combined in claim  1.
-wherein the metamaterial structure comprises a lattice of resonators, and the adjusting parameters of the metamaterial structure comprises creating one or more lattice defect in the metamaterial structure from which MIWs are scattered and/or reflected; and Application No. 16/621,4766 Docket No.: M2185-7000US Amendment dated October 8, 2021 Reply to Office Action of July 8, 2021the at least one electrical resonator is a controllable resonator that is switchable from an on state to an off state using a control signal, wherein the creating the one or more lattice defects in the metamaterial structure comprises using a control signal to switch a controllable resonator from an on state to an off state as combined in claim 31.	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842